IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


GLEN RUSE                                : No. 65 WAL 2016
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (VALLEY MEDICAL FACILITIES         :
SEWICKLEY)                               :
                                         :
                                         :
PETITION OF: VALLEY MEDICAL              :
FACILITIES SEWICKLEY                     :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of September, 2017, the Petition for Allowance of Appeal

is DENIED.